 

Exhibit 10.1
 
AMENDMENT NO. 1
TO
EXPRESS, INC. 2010 INCENTIVE COMPENSATION PLAN
 
The Express, Inc. 2010 Incentive Compensation Plan is hereby amended effective
May 10, 2011 as follows (the "Plan"):
 
Section 14.4 of the Plan is hereby amended and restated as follows:
 
“14.4    Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to the Plan, or to otherwise require, prior to
the issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under Section
83(b) of the Code, a Participant shall pay all required withholding to the
Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned.”
 
IN WITNESS WHEREOF, and as evidence of the adoption of Amendment No. 1 set forth
herein, the Board of Directors of Express, Inc. has caused this Amendment to be
executed this 10th day of May, 2011.
 
                            
EXPRESS, INC.
 
 
By: /s/ Matthew C. Moellering
Name: Matthew C. Moellering
Title: Chief Administrative Officer
 
 

 